Order appealed from reversed as to ballots marked Exhibits Nos. 20, 29, 30, 31 and 36, which said ballots were declared void by the Appellate Division, and which said ballots are hereby declared valid. Order appealed from further reversed as to ballot marked Exhibit No. 55, which said ballot was counted by the Appellate Division, and which said ballot is hereby rejected. In all other respects the order appealed from is affirmed, without costs to either party; no opinion.
Concur: CULLEN, Ch. J., GRAY, EDWARD T. BARTLETT, HAIGHT, VANN, WILLARD BARTLETT and CHASE, JJ. *Page 590